Exhibit 10.1

 

 [image_001.jpg]

  

Memorandum of Understanding

 

This binding Memorandum of Understanding (“MOU”) is entered into on December 3,
2014 by and between MagneGas Corporation ("MNGA") of Tarpon Springs, Florida and
Afnetco (“AFT”) sometimes referred to herein as the (“Parties”).

  

Recitals

 

Whereas, MNGA is a Publicly Traded corporation organized and existing under the
law of the state of Delaware with its principle place of business in the state
of Florida;

Whereas, Afnetco is a Company from South Africa;

Whereas, MNGA is engaged in the business of generating gaseous fuel from liquid
waste with its patented Plasma Arc Flow technology;

Whereas, MNGA and AFT are interested in entering into a collaborative
relationship to further the MagneGas technology in South Africa;

Whereas, both parties agree to the following:

  

1.Scope

 

1.1 AFT will purchase one 100kw Mobile Recycler for gasification of liquid oil
waste at the purchase of $695,000 (six hundred ninety five thousand US dollars)
FOB Tampa for South Africa on or before 180 days from the signature of this
agreement.

1.2 On or before December 22, 2014, AFT will pay a non-refundable deposit of
$10,000 to bind this agreement and obtain certain rights outlined in this
agreement for South Africa. Should said payment not be received in full by
December 15, 2014, this agreement is null and void without recourse to either
party.

 

1.3 Upon receipt of the deposit payment outlined above, AFT will have 6 months
to complete the purchase and payment in full of the recycler referenced above
and said $10,000 deposit will be applied towards the purchase price.

1.4 AFT will be required to send a minimum of two technicians at their expense
to participate in the testing and training for the recycler. These technicians
will be fully trained in the operation of the recycler at no charge by MNGA.

1.5 MNGA at its expense will send one technician to South Africa a period of 2
weeks for commissioning and training upon delivery of the recycler.

 

1.6 It is the intention of MNGA, upon purchase by AFT of the first recycler, to
become a partner in AFT and obtain a seat on the Company’s Board of Directors.
The terms and conditions of such an arrangement will be determined at the time
of the purchase.

 



150 Rainville Rd, Tarpon Springs, FL 34689 www.MagneGas.com

PH 727-934-3448 Fax 727-934-6260

 



 

 

 

 [image_004.jpg]

 

2.Exclusivity and Minimal Sales Requirements:

 

2.1. With the purchase and payment in full of the first recycler outlined above,
AFT will automatically obtain exclusive distribution rights for South Africa for
12 months for all MagneGas products and services related to the processing of
oil based waste.

2.2. Every recycler purchased thereafter the initial purchase of the first
recycler will extend automatically exclusivity in South Africa for an additional
one year.

 

2.3. The exclusive distribution rights shall include all of the current and
future products, commercialized, manufactured, distributed and or operated by
MNGA related to the processing of oil based waste.

 

2.4. AFT may only transfer these rights or contract to a third party with
written approval from MNGA not to be unreasonably withheld.

 

2.5. Upon receipt of the $10,000 deposit referenced in clause 1.2 above, AFT
will obtain first right of refusal for any business opportunities in South
Africa related to the processing of oil based waste using a MagneGas system.
This will be in the form of an exclusive option to purchase the rights for the
territory, with said option expiring without recourse to either party 180 days
after signature of this agreement.

  

3.Obligations and General Terms

 

3.1. In the event MNGA or AFT sells, assigns, merges, or transfers all or
substantially all of its business or this Agreement, or otherwise conveys to a
third-party ownership, operation, or control of its rights, such party’s rights
and obligations pursuant to this Agreement shall survive such sale or transfer
and shall be fully enforceable against and shall be fully assumed by said
successor or transferee third party.

 

3.2 This agreement replaces all oral and written agreements and understandings
with the exception of the Distributor program which has been outlined in
previous communication. As an exclusive Distributor AFT will receive a 20% to
30% discount to retail pricing of MagneGas equipment and services.

 

3.3 It is the intention of both parties to enter into definitive agreements
prior to the expiration of this agreement with general terms and conditions as
outlined herein.

 

4.Website Links and Image Authorization

 

MNGA and AFT authorize each other to be named as a “Strategic Partner” on each
others’ website and inclusive in mutual Press Releases with a corporate logo
linking to its website. PR and MNGA mutually agree to provide the other party an
advance copy and obtain counter party approval of all documents, videos and
other media prior to dissemination to the public.

 



150 Rainville Rd, Tarpon Springs, FL 34689 www.MagneGas.com

PH 727-934-3448 Fax 727-934-6260



 



2

 

 

 [image_003.jpg]

 

5.Expenses

 

Each Party will bear its own expenses and costs of the transactions contemplated
hereby, including, but not limited to, the fees of attorneys and financial
advisors.

 

6.Governing Law

 

This MOU shall be governed by Florida law, without reference to the Florida
rules on conflict of laws.

 

7.Counterparts

 

For the convenience of the Parties hereto, this MOU may be executed in multiple
counterparts, each of which will be deemed an original, and all counterparts
hereof so executed by the Parties hereto, whether or not such counterpart will
bear the execution of each of the Parties hereto, will be deemed to be, and will
be construed as, one and the same.

 

8.Term

 

Unless payment of $10,000 deposit is received on or before December 15, 2014,
this MOU expire without recourse to either party. Upon receipt of deposit, this
MOU will expire on June 1, 2015.

 

9.Entire Agreement

 

This MOU constitutes the entire agreement between the Parties pertaining to the
subject matter hereof, and supersedes all negotiations, preliminary agreements,
and all prior and contemporaneous discussions and understandings of the Parties
in connection herewith. No change, modification or termination of any of the
terms, provisions, or conditions of this MOU shall be effective unless made in
writing and signed all Parties hereto.

  

10.Trading of Stock

 

The parties acknowledge that MNGA is a public company listing its common stock
on the NASDAQ exchange. If any material, non-public information is disclosed,
Recipient agrees that it will comply with United States Securities and Exchange
Commission Regulation FD (Fair Disclosure), and refrain from trading in MNGA
stock until that material non-public information is publicly disseminated.

 



150 Rainville Rd, Tarpon Springs, FL 34689 www.MagneGas.com

PH 727-934-3448 Fax 727-934-6260

 



3

 

 

[image_002.jpg] 

 

11.Confidentiality

 

Nothing in this agreement constitutes a transfer of ownership of intellectual
property between the parties including, without limitation, patents, copyrights,
and/or registered trademarks. The Parties will protect the copyrights of
materials used in connection with preparation for any Projects. The Parties
agree to keep the confidentiality of any proprietary information of a Party
disclosed to any of the other Parties hereunder or in connection with any
Project, and to use such information solely for the purposes of carrying out
their respective commitments hereunder. Any definitive agreement between the
Parties and others with respect to the any Project will contain customary
confidentiality provisions to protect each Party’s proprietary information, as
well as provisions relative to the disclosure of other material information in
compliance with the requirements of the U.S. Securities and Exchange Commission
as such apply to MagneGas.

  

Each Party’s signature below will confirm that the foregoing is acceptable to
them. This Memorandum of Understanding contains the complete understanding of
the parties with respect to the contemplated terms of the arrangement. The
definitive documents evidencing the agreements between the Parties are subject
to negotiation.

 

 



/s/ Ferdinand Labuschagne   /s/ Ermanno Santilli           Agreed to and
accepted   Agreed to and accepted           Ferdinand Labuschagne   Ermanno
Santilli, CEO MagneGas Corp  

 

 



150 Rainville Rd, Tarpon Springs, FL 34689 www.MagneGas.com

PH 727-934-3448 Fax 727-934-6260

 



4

 

